ICJ_034_Interhandel_CHE_USA_1957-10-24_ORD_02_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INTERHANDEL

(SUISSE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 24 OCTOBRE 1957

1957

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

INTERHANDEL CASE

(SWITZERLAND v. UNITED STATES OF AMERICA)

ORDER OF OCTOBER 24th, 1957
La présente ordonnance doit étre citée comme suit:

« Affaire de I’ Interhandel,
Ordonnance du 24 octobre 1957: C.I. J. Recueil 1957, p. 122.»

This Order should be cited as follows:

“Interhandel Case,
Order of October 24th, 1957: I.C.J. Reports 1957, p. 122.”

 

N° de vente: 170
Sales number

 

 

 
122
INTERNATIONAL COURT OF JUSTICE

YEAR 1957

October 24th, 1957

INTERHANDEL CASE

(SWITZERLAND v. UNITED STATES OF AMERICA)

ORDER

Present: Vice-President Bapawl, Acting President ; President HACK-
WORTH; judges GUERRERO, BASDEVANT, WINIARSKI,
ZORICIC, KLAESTAD, READ, ARMAND-UGON, KojJEv-
NIKOV, Sir Muhammad ZarruLLa KHAN, Sir Hersch
LAUTERPACHT, MORENO QUINTANA, CORDOVA, WELLING-
ton Koo; M. Paul Carry, Judge ad hoc; Registrar
LÔPEz OLIVAN.

THE Court,

composed as above,

after deliberation,

having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

Makes the following Order :

Having regard to the Application dated October Ist, 1957, filed
in the Registry on October znd, by which the Government of the
Swiss Confederation instituted proceedings before the Court in the
dispute which has arisen between the two Governments relating to
the claim by Switzerland to the restitution by the United States of
assets of the Société internationale pour participations industrielles
et commerciales S.A. (Interhandel) ;

4

1957
October 24th
General List

No. 34
INTERHANDEL (ORDER OF 24 X 57) 123

Having regard to the Order of to-day’s date by which the Court
adjudicated upon the request for the indication of interim measures
of protection presented in this case on October 3rd, 1957, by the
Swiss Government ;

THE Court,
After ascertaining the views of the Parties,

Fixes as follows the time-limits for the filing of the pleadings:

for the Memorial of the Government of the Swiss Confederation,
January 31st, 1958; |

for the Counter-Memorial or any Preliminary Objections of the
Government of the United States of America, March 3rd, 1958;

and reserves the rest of the procedure for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-fourth day of October,
one thousand nine hundred and fifty-seven, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the Swiss Confederation and to
the Government of the United States of America, respectively.

(Signed) A. BADAWI,
Vice-President.

(Signed) J. LOPEZ OLIVAN,
Registrar.
